Citation Nr: 1217034	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the lumbar spine.

2.  Entitlement to service connection for a bilateral leg condition, to include pain in the feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1944 to November 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for back pain with sleeping problems and a bilateral leg condition, to include pain in the feet.  In October 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in July 2011.  His case is currently under the jurisdiction of the VA RO in Des Moines, Iowa.

In March 2012, the Veteran presented sworn testimony during a video conference hearing in Des Moines, Iowa, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for degenerative disease of the lumbar spine and a bilateral leg condition, to include pain in the feet.

In June 2009, the Veteran was afforded a VA examination to address the nature and etiology of his low back and bilateral leg disabilities.  With regard to the Veteran's low back disability, the examiner concluded that it was not related to service, but rather was more likely due to his lifetime of farming, including significant use of a pitchfork, heavy lifting, and repetitive activity.  On his VA Form 9, as well as at his March 2012 Board hearing, the Veteran stated that these descriptions of his farming duties were inaccurate.  Rather, he claims that he used machines and hired help to perform the heavy lifting and difficult manual labor tasks.  As such, it appears that the examiner's opinion is based on an inaccurate understanding of the Veteran's post-service employment activities.  Additionally, the examiner stated that there was no history of treatment for the back prior to 2003.  However, the claims file includes chiropractic treatment records showing treatment dating back to at least 1983.  In light of these discrepancies, this issue must be remanded for new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for degenerative disease of the lumbar spine must be remanded for a new VA examination and opinion.

With regard to the claim of entitlement to service connection for a bilateral leg condition, to include pain in the feet, the Veteran has claimed that this condition is secondary to his low back disability.  As such, a grant of service connection for degenerative disease of the lumbar spine could impact his claim for service connection for a bilateral leg condition, to include pain in the feet, and these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the development and readjudication of the Veteran's low back disability claim, the AMC must then readjudicate his claim for service connection for a bilateral leg condition, to include pain in the feet.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his low back disorder(s).  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the Veteran's corroborated reports of an in-service fall and low back pain since that time.  That such a review was conducted must be noted in the examination report.  The examiner should also obtain a complete history of the Veteran's post-service farming duties.  

The examiner must state whether it is at least as likely as not that any current low back disorder(s) was caused by his active duty service, including his in-service fall.  The examiner should also comment on the June 2009 VA examination and the December 2008 private chiropractor letter linking the Veteran's current low back complaints to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for degenerative disease of the lumbar spine should be readjudicated.  Thereafter, and following any development deemed necessary, the claim of entitlement to service connection for a bilateral leg condition, to include pain in the feet should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



